Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 1 of 21

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF ARKANSAS

STRATHCLYDE PENSION FUND,

Individually and on Behalf of All Others

Similarly Situated,

VS.

BANK OZK, et al.,

Plaintiff,

Defendants.

 

No. 4:18-cv-00793-DPM
CLASS ACTION

)
)
)
STIPULATED PROTECTIVE ORDER
)
)
)
)
)
)
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 2 of 21

I. PURPOSES AND LIMITATIONS

Disclosure and discovery activity in this action may involve production of
confidential, proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may be
warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter the
following Stipulated Protective Order. The parties acknowledge that this Order authorizes
sealed filings only for the limited information or items that are entitled to confidential
treatment under the applicable legal principles. The CM/ECF Administrative Policies and
Procedures Manual for Civil Filings adopted by the United States District Court for the
Eastern District of Arkansas, §1V(B), as modified by §XII, below, governs the procedures
for filing confidential, proprietary or private information.

Il DEFINITIONS

1. Challenging Party: a Party or Non-Party that challenges the designation of
information or items under this Stipulated Protective Order.

2. “Confidential” Information: information that constitutes, contains, describes
and/or reflects information relating to past, current or planned products, services, business
operations, individualized employee information, policies, procedures, and performance
and financial data, including, but not limited to, trade secrets, processes, operations, know-
how or apparatus, development or other operational or technical information, or other
information understood to be confidential pursuant to Fed. R. Civ. P. 26(c).

3. Designating Party: a Party or Non-Party that designates information or items

that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 3 of 21

4. Discovery Material: all items or information, regardless of the medium or
manner generated, stored, or maintained (including, among other things, testimony,
transcripts, or tangible things), that are produced or generated in disclosures or responses
to discovery in this matter.

5. Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its Counsel to serve as an
expert witness or as a consultant in this action.

6. In-House Counsel: attorneys who are employees of a Party. In-House
Counsel does not include Outside Counsel.

7. Litigation: The above-captioned matter (see also §[1V, “DURATION’’).

8. Non-Party: any natural person, partnership, corporation, association, or other
legal entity that is not a Party.

9. Outside Counsel: attorneys who are not employees of a Party but who are
retained to represent or advise a Party in this action.

10.‘ Party: any party to this action, including all of any entity party’s current
officers, directors, employees, consultants, retained experts, and Outside Counsel of
Record (and their support staff).

11. Producing Party: a Party or Non-Party that produces Discovery Material in
this action.

12. Professional Vendors: persons or entities that provide litigation support

services (e.g., photocopying; videotaping; translating; preparing exhibits or
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 4 of 21

demonstrations; organizing, storing, retrieving data in any form or medium; etc.) and their
employees and subcontractors.

13. Protected Material: any Discovery Material designated as
“CONFIDENTIAL.”

14. Receiving Party: a Party that receives Discovery Material from a Producing
Party.
I. SCOPE

The protections conferred by this Stipulated Protective Order cover not only
Protected Material and Discovery Material, but also: (1) any information copied or
extracted from Protected or Discovery Material; (2) all copies, excerpts, summaries, or
compilations of Protected or Discovery Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected or Discovery Material.
However, the protections conferred by this Stipulated Protective Order do not cover any
information known to the Receiving Party through lawful means prior to the disclosure or
obtained by the Receiving Party after the disclosure from a source who obtained the
information lawfully and under no obligation of confidentiality to the Designating Party.

Unless otherwise permitted by court order, Discovery Material shall be used by the
non-producing party only for the purposes of this action or related proceedings (including
appeals), provided, however, that the provisions of this Order do not apply to any publicly
available information, including Discovery Material that is filed on the Court’s public
docket in this action.

Any use of Protected Material at trial shall be governed by a separate agreement or

order.
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 5 of 21

IV. DURATION

After final disposition of this Litigation, the confidentiality obligations imposed by
this Order shall remain in effect for one year. Final disposition shall be deemed to be the
later of: (1) dismissal of all claims and defenses in this action with prejudice; and (2) final
judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
trials, or reviews of this action, including the time limits for filing any motions or
applications for extension of time pursuant to applicable law.

V. DESIGNATING PROTECTED MATERIAL

1. Designating Material for Protection. The designation of Discovery Material
as “CONFIDENTIAL” shall constitute a representation that such Discovery Material has
been reviewed by an attorney representing the Party making the designation, and that there
is a good faith basis for such designation.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the mistaken designation.

2. Manner and Timing of Designations. Except as otherwise provided in this
Stipulated Protective Order or as otherwise stipulated or ordered, Discovery Material that
qualifies for protection under this Order must be clearly so designated before the material
is disclosed or produced.

Designation in conformity with this Order requires:

(a) in the case of: (i) documents, exhibits, briefs, memoranda,
interrogatories, or other materials (apart from depositions or other pretrial testimony), by

affixing the legend “CONFIDENTIAL” to each page containing any Confidential
-4-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 6 of 21

Discovery Material; or (ii) in the event that a Party is required to produce electronically
stored information in native format, by including “CONFIDENTIAL” in the file or
directory name of any file, including audio or video files, containing the Confidential
Discovery Material. In the event that documents required to be produced in native format
are printed, the party printing such document shall affix the “CONFIDENTIAL”
designation and Bates stamp to each printed page;

(b) inthe case of depositions or other pretrial testimony: (i) by a statement
on the record, by counsel, during the course of such deposition testimony, identifying
specific portions of such testimony that shall be treated as “CONFIDENTIAL” or (ii) by
written notice, sent to counsel of record for all parties within ten business days receiving a
copy of the transcript, identifying specific portions of such testimony that shall be treated
as “CONFIDENTIAL.” In both of the foregoing instances, counsel for the Designating
Party shall direct the court reporter that the legend “CONFIDENTIAL” be affixed to the
first page and all portions of the original and all copies of the transcript containing any
“CONFIDENTIAL” Discovery Material. If the majority of a transcript would be
designated CONFIDENTIAL, the transcript may be designated CONFIDENTIAL in its
entirety. Until the ten-day period identified above expires, the entirety of such transcripts
shall be treated as “CONFIDENTIAL,” after which time only such portions of the
transcript as have been designated as set forth above shall be deemed “CONFIDENTIAL.”
The parties may modify this procedure for any particular deposition through agreement at

such deposition without further order of the Court; and
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 7 of 21

(c) inthe case of any other Discovery Material, by written notice that the
Discovery Material constitutes “CONFIDENTIAL” Discovery Material.

3. Inadvertent Failures to Designate. An inadvertent failure to designate
qualified information or items does not waive the Designating Party’s right to secure
protection under this Order for such material. If a Designating Party learns that it has
inadvertently failed to designate Discovery Material as “CONFIDENTIAL,” it shall
promptly advise the Receiving Party of the proper designation and provide a replacement
copy of the material with the correct designation. Upon receiving notice of any such
inadvertent failure to designate, the Receiving Party must make reasonable efforts to assure
that the Protected Material is treated in accordance with the provisions of this Order.

VI. CHALLENGING CONFIDENTIALITY DESIGNATIONS

1. Timing of Challenges. Any Party or Non-Party may challenge a designation
of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party
does not waive its right to challenge a confidentiality designation by electing not to mount
a challenge promptly after the original designation is disclosed.

2. Meet and Confer. The Challenging Party shall initiate the challenge process
by providing written notice of each designation it is challenging and describing the basis
for each challenge. To avoid ambiguity as to whether a challenge has been made, the
written notice must recite that the challenge to confidentiality is being made in accordance
with this specific paragraph of the Stipulated Protective Order. The parties shall attempt

to resolve each challenge in good faith within seven business days of the date of service of
-6-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 8 of 21

notice. The Challenging Party must explain the basis for its belief that the confidentiality
designation was not proper and must give the Designating Party an opportunity to review
the designated material, to reconsider the circumstances, and, if no change in designation
is offered, to explain the basis for the chosen designation. A Challenging Party may
proceed to the next stage of the challenge process only if it has engaged in this meet and
confer process first.

3. Judicial Intervention. If an impasse is reached after the Challenging Party
has considered the justification offered by the Designating Party, and the Challenging Party
elects to press a challenge to a confidentiality designation, the parties will file a “Joint
Report of Discovery Dispute,” consistent with the procedures outlines in the Initial
Scheduling Order-Class Action (ECF No. 51) (“ISO”). The burden of establishing the
reasonableness and necessity of the confidentiality designation shall be on the Designating
Party. Until the Court rules on the challenge, all parties shall continue to treat the material
in question as Protected Material subject to the terms of this Order.

Vil. ACCESS TO AND USE OF DISCOVERY AND PROTECTED
MATERIAL

1. Basic Principles. A Receiving Party may use Discovery Material that is
disclosed or produced by another Party or by a Non-Party in connection with this case only
for prosecuting, defending, or attempting to settle this litigation. Where that Discovery
Material is also Protected Material as defined by this Order, it may be disclosed by a
Receiving Party only to the categories of persons and under the conditions described in this
Order. When the litigation has been terminated, a Receiving Party must comply with the

provisions of this Section and §XIV below (FINAL DISPOSITION).

-7-

A o
yr All
prw
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 9 of 21

Protected Material must be stored and maintained by a Receiving Party at a location
and in a secure manner that ensures that access is limited to the persons authorized under
this Order. To the extent that any Receiving Party or Counsel for the Receiving Party
creates, develops, or otherwise establishes or maintains for review on any electronic system
any Protected Material, that Party Amor its Counsel must take all necessary steps to ensure
that access to such media is properly restricted to those persons who, by the terms of this
Order, may have access to “CONFIDENTIAL” Protected Material.

Notwithstanding the foregoing, nothing in this Order shall be deemed to limit or
restrict any Producing Party from using its own documents or its own “CONFIDENTIAL”
Discovery Material for any purpose. The Producing Party may withdraw or modify any
designation at any time.

2. Disclosure of Protected Material. Unless otherwise ordered by the Court or
permitted in writing by the Designating Party, a Receiving Party may disclose any
information or item designated “CONFIDENTIAL” only to:

(a) the Receiving Party’s Outside Counsel in this action, as well as
employees of said Outside Counsel to whom it is reasonably necessary to disclose the
information for this litigation;

(b) the officers, directors, and employees (including In-House Counsel)
of the Receiving Party to whom disclosure is reasonably necessary for this litigation;

(c) | Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this litigation and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A), provided, however, that: (i)

-8-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 10 of 21

Discovery Material designated as “CONFIDENTIAL” may not be used by any Expert who
is currently assisting or advising (or contemplating assisting or advising) in any way in any
litigation matter (other than the Litigation) that is adverse to any party in the Litigation
unless the same information is available to the expert in the other adverse litigation matter;
(ii) such Expert is not currently or contemplating advising any direct business competitor
of, or actual party to any transaction or business relationship with, the Producing Party;
and (iii) such Expert will use said Protected Material solely in connection with the
Litigation, and only to the extent necessary for such expert or consultant to prepare a
written opinion, to prepare to testify, or to assist counsel in the prosecution or defense of
the Litigation. Any such persons receiving Discovery Material designated
“CONFIDENTIAL” shall first agree to abide by the terms and conditions of this Stipulation
and Order, and shall so evidence such undertaking by signing the “Acknowledgment and
Agreement to Be Bound” attached hereto as Exhibit A;

(d) the Court, court reporters, and their staffs and personnel;

(e) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Litigation and who have
signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(f) during their depositions, witnesses in this Litigation who have been
provided with a copy of this Order and have signed the “Acknowledgment and Agreement
to Be Bound” (Exhibit A), under which circumstances the Parties agree that any testimony

about such Protective Material will be treated as “CONFIDENTIAL”; however in the event
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 11 of 21

that a witness, during his or her deposition, refuses to sign the “Acknowledgment and
Agreement to Be Bound”:

(i) The Parties will take a break from the deposition (which shall
not count towards the time allotted for the deposition) to meet and confer regarding the
Protected Material that the Receiving Party seeks to disclose to the deponent, after which
the Producing Party may, at its sole discretion, agree that the Protected Material may be
shown to the deponent notwithstanding the deponent’s refusal to abide by the terms of the
Stipulated Protective Order. Such agreement will not constitute a waiver of the
“CONFIDENTIAL” designation, will not constitute a concession that such Protected
Material is not “CONFIDENTIAL” will not constitute a broader withdrawal of the
“CONFIDENTIAL” designation, and shall be without prejudice to the Producing Party to
seek any remedies available to it for the deponent’s subsequent disclosure of the Protected
Material in contravention of the terms of this Order;

(ii) If the Parties are unable to reach agreement as set forth in
above, the Receiving Party may elect to: (A) continue the deposition without disclosing
any Protected Material to the deponent; or (B) seek guidance (during the deposition) from
the Court in which compliance with the deposition subpoena is required (the “Enforcing
Court”), regarding the need to disclose the Protected Material to the deponent. If the
Receiving Party elects the second option, the Parties agree to act in good faith in seeking a
mutually agreeable remedy from the Enforcing Court that will ensure the continued
treatment of the Protected Material as “CONFIDENTIAL.” During that proceeding, the

burden will be on the Designating Party to establish the reasonableness of the designation.

-10-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 12 of 21

Nothing in this Protective Order shall be construed as limiting the Enforcing Court’s
discretion to fashion whatever remedy it deems appropriate under the circumstances;

(g) any author or anyone listed as a recipient of a document disclosed,
summarized, or otherwise communicated, who is not otherwise covered by this Section,
but Protected Material shall not remain with any such individual unless s/he has signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(h) other witnesses in this Litigation to whom disclosure is reasonably
necessary to prosecute, defend, or settle the Litigation and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A); and

(i) Any employee of, or attorney for any insurer or the Receiving Party
whose input is reasonably necessary to prosecute, defend, or settle the Litigation and who
have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).

3. Maintenance of Acknowledgements.

As set forth above in §VII.2, any persons receiving Protected Material (except those
persons identified above, in §VII.2, subparagraphs a, b and d) shall first agree to abide by
the terms of this Stipulated Protective Order, and shall so evidence such undertaking by
signing the “Acknowledgment and Agreement to Be Bound” attached hereto as Exhibit A.
Copies of these signed Acknowledgements shall be maintained by Counsel for the
Receiving Party that seeks to disclose such Protected Material. Such Acknowledgements
shall not be disclosed to Counsel for the Producing Party except upon agreement of the
parties, or Court Order (including, upon a motion to review such Acknowledgements made

by the Producing Party).

-1l-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 13 of 21

VIII. PROTECTED MATERIAL SOUGHT IN OTHER LITIGATION OR
PROCEEDING

If a Party is served with a subpoena or a court order issued in another litigation or
proceeding that compels disclosure of any information or items designated in this action as
“CONFIDENTIAL.” by another Party, the Party served with a subpoena or a court order
must:

1. promptly notify in writing the Designating Party. Such notification shall
include a copy of the subpoena or court order;

2. promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order
is subject to this Protective Order. Such notification shall include a copy of this Stipulated
Protective Order; and

3. cooperate with respect to all reasonable procedures sought to be pursued by
the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, moves to quash the
subpoena or takes some other step to avoid the disclosure, the Party served with the
subpoena or court order shall not produce any information designated in this action as
“CONFIDENTIAL” before a determination by the court from which the subpoena or order
issued, unless the Party has obtained the Designating Party’s permission in writing. The
Designating Party shall bear the burden and expense of seeking protection in that court of
its confidential material, and nothing in these provisions should be construed as authorizing
or encouraging a Receiving Party in this action to disobey a lawful directive from another

court.

-12-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 14 of 21

Ix. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
PRODUCED IN THIS LITIGATION

1. The terms of this Order are applicable to information produced by a Non-
Party in this action and designated as “CONFIDENTIAL.” Such information produced by
Non-Parties in connection with this Litigation is protected by the remedies and relief
provided by this Order. Nothing in these provisions should be construed as prohibiting a
Non-Party from seeking additional protections.

2. Upon receipt of a production from a Non-Party, as soon as practicable, but
in no circumstances more than three business days from receipt of such production, the
Receiving Party shall provide a copy of that production to the other Parties in this
Litigation. If a deposition, briefing deadline, or other relevant event is scheduled to take
place within a week of the receipt of a production from a Non-Party, the Receiving Party
shall immediately notify the other Parties to this Litigation of its production and of when
and how it will be provided.

X. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately: (a) notify in writing
the Designating Party of the unauthorized disclosures; (b) use its best efforts to retrieve all
unauthorized copies of the Protected Material; (c) inform the person or persons to whom
unauthorized disclosures were made of all the terms of this Order; and (d) request such
person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is

attached hereto as Exhibit A.

-13-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 15 of 21

XI. INADVERTENT PRODUCTION OF PRIVILEGED OR
OTHERWISE PROTECTED MATERIAL

The production of documents protected by the attorney-client privilege, attorney
work product, or other privilege or protection shall not constitute a waiver of any such
privilege, work product, or other protection in this Litigation or in any other federal or state
proceeding unless the producing party intended to waive the privilege or protection. See
Fed. R. Evid. 502(d). Ifa Producing Party learns that it has produced Discovery Material
that is protected by the attorney-client privilege, attorney work product doctrine, or another
privilege or protection, it shall promptly advise each Receiving Party of the production.
When a Producing Party gives notice to Receiving Parties that certain produced Discovery
Material is subject to a claim of privilege or other protection, the obligations of the Parties
shall be governed by Federal Rule of Evidence 502(d) and Federal Rule of Civil Procedure
26(b)(5)(B). The Producing Party need make no showing whatsoever regarding the steps
taken to try to prevent the production of privilege materials before being entitled to the
return of the documents.

If the Receiving Party (not having received such notice that the Discovery Material
is subject to a claim of attorney client privilege or work product protection, as specified in
the paragraph above) uses as an exhibit the Discovery Material in either (1) a court filing
or other submission to the court, (2) a mediation statement, (3) a deposition, or (4) an expert

report, then the Producing Party has until 45 days before the opening motions for summary

An 4 .

judgment are due in which to assert that the attorney-client privilege or work product pV"
protection should have applied to the Discovery Material. After such time, the producing

party must meet the requirements Federal Rule of Evidence 502(b) in order to protect the

-14-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 16 of 21

privilege. For any Discovery Material used for the first time in the summary judgment

motions, where the Receiving Party had no notice that the Discovery Material was subject

to a claim of attorney-client privilege or work product protection, then the Producing Party “ pw

has 45 days from the filing of the reply brief in support of summary judgment to assert that
the attorney-client privilege or work product protection should have applied to the
Discovery Material. Thereafter, the producing party must meet the requirements of Federal
Rule of Evidence 502(b) in order to protect the privilege.

XI. FILING PROTECTED MATERIAL

Information designated as “Confidential” must not be filed on the public docket. If
practicable, it should be redacted. Fed. R. Civ. P. 5.2. If an entire page contains
information designated as “Confidential,” substituting a page marked “Redacted” is an
acceptable redaction method. If redaction is impracticable, a party must move for
permission to file any information designated as “Confidential” and a related motion, brief,
or paper, containing that material under seal. The moving party must justify sealing with
specific and solid reasons, including an explanation about why redaction cannot be done.

XIU. RIGHT TO FURTHER RELIEF

Nothing in this Order abridges the right of any person to seek its modification by
the Court in the future.

XIV. FINAL DISPOSITION

Within 60 days after the final disposition of this action, as defined in §IV, and upon
written request by the Producing Party, each Receiving Party must return all Discovery
Material to Counsel for the Producing Party or, in lieu thereof, the Receiving Party shall

certify in writing that it has been destroyed. Counsel shall be entitled to retain pleadings

-15-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 17 of 21

and the exhibits thereto, affidavits, motions, briefs, or other papers filed with the Court,
even if they contain Protected Material, so long as they are clearly marked to reflect that
they contain information subject to this Order.

XV. PRESERVATION OF RIGHTS AND PRIVILEGES

Nothing contained in this Order shall affect the right, if any, of any party or witness
to make any type of objection, claim, or other response to discovery requests, including,
without limitation, interrogatories, requests for admissions, requests for production of
documents or questions at a deposition. Nor shall this Order be construed as a waiver by
any party of any right to withhold any “CONFIDENTIAL” Discovery Material as attorney
work product or based on a legally cognizable privilege, or of any right which any party
may have to assert such privilege at any stage of this Litigation.

Nothing contained in this Order shall prevent or otherwise restrict counsel from
rendering advice to their clients and, in the course thereof, relying generally on
“CONFIDENTIAL” Discovery Material; provided, that in rendering such advice and
otherwise communicating with such client, counsel shall not make any disclosure of the
specific substance of the Discovery Material so designated except as otherwise allowed in
this Order.

XVI. NO ADMISSION

A Party’s compliance with the terms of this Order shall not operate as an admission
that any particular document is or is not (a) confidential, (b) privileged, or (c) admissible

in evidence at trial.

-16-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 18 of 21

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: September 17, 2020

JONAH H. GOLDSTEIN
California Bar No. 193777
Attorney for Lead Plaintiff Strathclyde
Pension Fund

ROBBINS GELLER RUDMAN

& DOWD LLP

MARK SOLOMON

CARISSA J. DOLAN

ANDREW W. HUTTON

ASHLEY M. PRICE

HEATHER G. SCHLESIER

655 West Broadway, Suite 1900

San Diego, CA 92101

Telephone: 619/231-1058

619/231-7423 (fax)

E-mail: jonahg@rgrdlaw.com
msolomon@rerdlaw.com
cdolan@rerdlaw.com
dhutton@rgrdlaw.com
aprice@rerdlaw.com
hschlesier@rgrdlaw.com

Lead Counsel for Lead Plaintiff
Strathclyde Pension Fund

ALLEN CARNEY

Arkansas Bar No. 94122

Attorney for Lead Plaintiff Strathclyde
Pension Fund

CARNEY BATES & PULLIAM, PLLC
519 West 7th Street

Little Rock, AR 72201

Telephone: 501-312-8500
501/312-8505 (fax)

E-mail: acarney@cbplaw.com

Local Counsel

-17-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 19 of 21

DATED: September 17, 2020

IT IS SO ORDERED.

DATED:

cl A AN na}
HANV ( UY al ot

KUTAK ROCK LLP

JESS ASKEW II

Arkansas Bar No. 86005

ANDREW KING

Arkansas Bar No. 2007176

ROBIN E. STEWART

124 W. Capitol Avenue, Suite 2000

Little Rock, AR 72201

Telephone: 501/975-3000

Email: jess.askew@kutakrock.com
andrew.king@kutakrock.com
robin.stewart@kutakrock.com

GIBSON, DUNN & CRUTCHER LLP

F, JOSEPH WARIN (pro hac vice)

JASON J. MENDRO (pro hac vice)

LISSA M. PERCOPO

1050 Connecticut Avenue, N.W.

Washington, DC 20036

Telephone: 202/955-8500

Email: fwarin@gibsondunn.com
jmendro@gibsondunn.com
lpercopo@gibsondunn.com

Attorneys for Defendants

* *

ORDER

35 A 1 f J /
AVL VY 7 &th

 

THE HONORABLE D.P. MARSHALL JR.
UNITED STATES DISTRICT JUDGE

-18-
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 20 of 21

EXHIBIT A
Case 4:18-cv-00793-DPM Document 83 Filed 02/09/21 Page 21 of 21

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF ARKANSAS

STRATHCLYDE PENSION FUND, ) No. 4:18-cv-00793-DPM
Individually and on Behalf of All Others)
Similarly Situated, ) CLASS ACTION
Plaintiff, ACKNOWLEDGMENT AND
) AGREEMENT TO BE BOUND
VS.
)
BANK OZK, et al.,
Defendants. )

 

I have read the Stipulated Protective Order in the above-captioned action. I
understand its terms and agree to be fully bound by them, and I hereby submit to the
jurisdiction of the United States District Court for the Eastern District of Arkansas for
purposes of enforcement of the Stipulated Protective Order. I further agree not to disclose
any Discovery Material, including Confidential Material, as those terms are defined in the

Stipulated Protective Order, except as permitted by the Stipulated Protective Order.

 

Signature

 

Date
